Citation Nr: 0935668	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-06 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability, to include scoliosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disability.  

4.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

5.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  Jurisdiction over the claims 
folders is currently held by the Pittsburgh, Pennsylvania RO.

With respect to the Veteran's claims for entitlement to 
service connection for disabilities of the low back, right 
shoulder, and right ankle, when a claim has been finally 
adjudicated at the RO level and not appealed, the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001). 

Thus, despite the various characterizations of the issue 
throughout the appeal, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claims for entitlement to 
service connection for low back, right shoulder, and right 
ankle disabilities before reaching the merits of the service 
connection claims.

The Veteran's appeal was previously before the Board in May 
2007 when the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.





FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for a low back disability was denied in an unappealed March 
1993 rating decision.

2.  The evidence received since the March 1993 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's claim for entitlement to service connection 
for a right shoulder disability was denied in an unappealed 
March 1993 rating decision.

4.  The evidence received since the March 1993 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

5.  The Veteran's claim for entitlement to service connection 
for a right ankle disability was denied in an unappealed 
March 1993 rating decision.

6.  The evidence received since the March 1993 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

7.  The Veteran does not have a diagnosis of CFS.

8.  Current migraines were incurred during active duty 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a right ankle disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  CFS was not incurred or aggravated as a result of active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 4.88(a) (2008).

5.  Service connection for migraines is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Regarding the claim for entitlement to service connection for 
migraines, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision regarding the claim for entitlement to service 
connection for migraines, further assistance is unnecessary 
to aid the Veteran in substantiating his claim.  

In a letter issued in August 2002, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims.  The letter 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In a May 2007 VCAA letter, the Veteran was provided notice of 
the criteria necessary for reopening a previously denied 
claim.  In addition, he was informed of the reason for his 
prior denials of service connection in the RO's March 1993 
rating decision.  VA has therefore substantially fulfilled 
its specific duties to notify with regard the Veteran's 
claims to reopen.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the May 2007 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the April 2009 SSOC.  Therefore, any timing deficiency has 
been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in October 
2008 in response to his claim for service connection for CFS. 

While the Veteran has not been provided VA examinations in 
connection with his claims to reopen, as new and material 
evidence has not been submitted to reopen the claims, VA has 
no duty to obtain medical examination or opinion.  3 C.F.R. § 
3.159(c)(4)(iii) (2008).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Claims to Reopen

General Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Low Back Disability

Entitlement to service connection for low back pain 
associated with scoliosis was denied in a March 1993 rating 
decision.  The RO determined that the evidence established 
that the Veteran's low back pain was a result of scoliosis, a 
congenital abnormality, and service connection was therefore 
not warranted as congenital abnormalities are not considered 
disabilities for VA purposes.  

Evidence considered in the 1993 decision include the 
Veteran's service treatment records, which showed treatment 
on several occasions for low back pain of unknown etiology 
and a May 1989 X-ray indicated mild thoracic scoliosis.  The 
record also contained a June 1992 VA examination report 
diagnosing mild scoliosis with occasional low back pain. 

The evidence received since the March 1993 denial of the 
Veteran's claim includes treatment records during the 
Veteran's reserve service and private medical records.  In 
November 1999 and July 2000 the Veteran complained of low 
back pain, but no diagnosis pertaining to the spine was 
rendered other than chronic low back pain and scoliosis.  

The evidence added to the record since the March 1993 denial 
of the claim is insufficient to establish a reasonable 
possibility of substantiating the claim.  The additional 
records of medical treatment establish that the Veteran has 
chronic low back pain associated with scoliosis.  While this 
evidence is new, it is not material in that it is cumulative 
and redundant of evidence of record at the time of the March 
1993 rating decision and does not pertain to an element of 
service connection previously lacking, that is, the presence 
of a non-congenital chronic low back disability.  

Therefore, new and material evidence has not been submitted 
and reopening of the claim is denied.



Right Shoulder and Right Ankle

Entitlement to service connection for right shoulder and 
right ankle conditions was denied in a March 1993 rating 
decision.  The RO determined that the evidence of record did 
not establish the presence of a current chronic right 
shoulder disability.  With respect to the Veteran's right 
ankle, the RO found that this condition existed prior to 
service and was not aggravated in service. 

Service treatment records showed that the Veteran reported 
fracturing his ankle when he was 10 years old.  In April 1983 
he sprained his right ankle and was placed on crutches for 
four weeks.  He was also diagnosed with mild impingement 
syndrome of the shoulders in June 1987 after reporting a two 
month history of shoulder pain.  In July 1987, the pain was 
found to have resolved.  Upon physical examination in May 
1990 the Veteran's upper extremities were normal.  He was 
also treated for a right shoulder contusion in June 1991.  

The post-service evidence included a June 1992 VA examination 
report that found no disabilities of the right shoulder or 
right ankle. 

The evidence received since the March 1993 denial of the 
claims includes records of medical treatment from the 
Veteran's reserve service and private physician.  In January 
2000, he complained of bilateral ankle and shoulder pain to 
his private doctor, but no diagnoses of chronic ankle or 
shoulder conditions were rendered.  

The evidence added to the record since the March 1993 denial 
of the claims is insufficient to establish a reasonable 
possibility of substantiating the claims.  The additional 
records of complaints of shoulder pain do not establish the 
presence of an element lacking at the time of the prior 
denial, that is, the presence of a current diagnosed 
disability.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In addition, the record does not contain any evidence that a 
pre-existing right ankle condition was aggravated as a result 
of active duty service.  In fact, the only evidence added to 
the record pertaining to the Veteran's right ankle is a 
single complaint of ankle pain in January 2000.  This 
evidence is cumulative and redundant of evidence of record at 
the time of the March 1993 denial. 

Therefore, new and material evidence has not been submitted 
and reopening of the claims is denied.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Chronic Fatigue Syndrome (CFS)

The Veteran contends that service connection is warranted for 
CFS as it was incurred as a result of his active duty service 
in the Persian Gulf.  

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contention that 
service connection is warranted for CFS, the Board finds that 
evidence of record is against a finding that there is a 
current disease or disability. 

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a (2008).

The medical evidence does not establish that the Veteran has 
been diagnosed with CFS in accordance with the provisions of 
38 C.F.R. § 4.88(a).  

Service medical records are negative for evidence or 
complaints of CFS.  The Veteran first complained of having 
trouble sleeping in August 1992 during his reserve service.  
While his private doctor found that the Veteran had chronic 
fatigue in October 1998, he was diagnosed with sleep apnea in 
August 2001 following a sleep study.  

In addition, the VA examiner who examined the Veteran in 
October 2008 found that he did not meet the criteria for a 
diagnosis of CFS as he only complained of chronic muscle and 
joint aches.  

While the Veteran is competent to report experiencing 
symptoms such as fatigue,  as a lay person he is not 
competent to render a medical diagnosis.  Espiritu, 2 Vet. 
App. 492 (1992); see also Grottveit, 5 Vet. App. 91, 93 
(1993).  

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

Migraines

The Veteran contends that his chronic migraines had their 
onset during active duty service in the 1980s and have 
progressively worsened since that time.  
While service treatment records are negative for complaints 
of migraines, the Veteran is competent to report observable 
symptomatology such as headaches.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

In addition, medical records from the Veteran's reserve 
service establish that he was diagnosed with tension 
headaches in July 1993, one year after his separation from 
active duty service.

The Veteran continued to undergo regular treatment for 
chronic headaches and migraines throughout reserve service 
and with his private physician.  He was most recently treated 
for migraines in April 2003.  

Although the October 2008 VA examiner did not provide a nexus 
between the Veteran's chronic headaches and active duty, the 
examiner's conclusion was based on the lack of objective 
evidence of headaches during service.  Medical opinions based 
solely on the absence of documentation in the record are 
inadequate, and an examiner must take into account a 
Veteran's reports of injuries and symptoms.  See Dalton v. 
Nicholson, 21 Vet. App. 23(2007).

The Veteran has consistently reported the onset of headaches 
during active duty and his treatment records document a 
diagnosis of tension headaches a year after his separation 
from service.  In addition, his reports of a continuity of 
symptoms since service with supporting treatment records are 
sufficient to establish a nexus between current migraines and 
active duty . The Board therefore finds that all the elements 
necessary for a claim of service connection have been 
established, and the claim is granted.  


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability, to include scoliosis, and the claim is denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a right 
shoulder disability and the claim is denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for a right ankle 
disability and the claim is denied.

Entitlement to service connection for CFS is denied.

Entitlement to service connection for migraines is granted.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


